Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 08/17/2022 has been received and considered. Claims 1-4, 6-14, and 16-22 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-4, 6-14, and 16-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	While Wei et al. (“A simulated annealing algorithm for the capacitated vehicle routing problem with two-dimensional loading constraints”) teaches 
a computer implemented method/system for load design including obtaining a route for delivering one or more orders in a trailer from a distribution center to physical stores in a sequence of stops, the route having an associated assignment of stack groups comprising stacks of pallets, determining a load design for the stacks in the trailer based on the sequence of the stops in the route, outputting the load design, as updated by the first simulated annealing and the second simulated annealing to cause the stacks to be loaded in the trailer according to the load design for delivery to the physical stores in the sequence of stops, wherein the load design specifies a respective floor spot assignment for each of the stacks, 
Zhao et al. (“A Novel Algorithm for Nesting of 3-Dimensional Parts”) teaches updating the load design using a first simulated annealing to adjust a front-to-rear center-of-gravity of the load design, updating the load design using a second simulated annealing to adjust a side-to- side center-of-gravity of the load design, 

none of the prior art of record discloses a method for c automatic generation of load design, including:
	(Claim 1) “wherein the first simulated annealing uses a first neighborhood defined by separate rows within a delivery group;”,
	(Claim 11) “wherein the first simulated annealing uses a first neighborhood defined by separate rows within a delivery group;”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	McWilliams (“SIMULATION-BASED SCHEDULING FOR PARCEL CONSOLIDATION TERMINALS: A COMPARISON OF ITERATIVE IMPROVEMENT AND SIMULATED ANNEALING”) discloses simulation based scheduling algorithm using size of the neighborhood to generate unload schedules for processing feeder trailers.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146